Pierre v Pierre (2016 NY Slip Op 08596)





Pierre v Pierre


2016 NY Slip Op 08596


Decided on December 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2016

Friedman, J.P., Moskowitz, Webber, Kahn, Gesmer, JJ.


2525 76179/08

[*1]Laverne Pierre, Plaintiff-Appellant,
vDerick M. Pierre, Defendant-Respondent.


Fried, Frank, Harris, Shriver & Jacobson LLP, New York (Amanda Giglio of counsel), for appellant.

Judgment, Supreme Court, Bronx County (Nelida Malave-Gonzalez, J.), entered January 8, 2015, which to the extent appealed from as limited by the brief, awarded defendant husband, 50% of the marital home and computed child support arrears from June 19, 2008 through March 2011 only, unanimously modified, on the law, the facts and in the exercise of discretion, to award plaintiff wife 95% of the marital home and additional child support arrears for the period April 2011 through November 24, 2014, at a rate of $746 per month, for a total arrears of $57,069, and otherwise, affirmed, without costs.
Marital fault can only be considered under Domestic Relations Law § 236(B)(5)(d)(14), where the misconduct is "so egregious or uncivilized as to bespeak of a blatant disregard of the marital relationshipmisconduct that  shocks the conscience' of the court, thereby compelling it to invoke its equitable power to do justice between the parties" (Howard S. v Lillian S., 62 AD3d 187, 190-191 [1st Dept 2009], affd 14 NY3d 431 [2010]). To be deemed egregious, the conduct must callously imperil the value society places on human life and " the integrity of the human body'" (Havell v Islam, 301 AD2d 339, 345 [1st Dept 2002], lv denied 100 NY2d 505 [2003]).
Here, defendant stabbed plaintiff wife two times with a steak knife, slammed her head against the toilet and put it into the bowl, causing her to enter a coma, require months of hospitalization and five surgeries, and rendering her disabled. He pleaded guilty to attempted assault in the first degree. This conduct is so egregious as to warrant a reduction in the equitable distribution award to defendant husband.
With respect to child support, the court improperly failed to include in its award retroactive child support to the date of the judgment, a period of some 43 months.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2016
DEPUTY CLERK